295 S.W.3d 232 (2009)
STATE of Missouri, Respondent,
v.
Mark MOORE, Appellant.
No. ED 92216.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
*233 Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Mark Moore ("defendant") appeals the judgment of the trial court on his conviction for first-degree assault and armed criminal action. Defendant argues the trial court plainly erred in denying his motion for continuance and in admitting evidence of the out-of-court identification of defendant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order
The judgment of the trial court, is affirmed in accordance with Rule 30.25(b).